Exhibit 99.1 ARROW ELECTRONICS, INC. 9201 E. DRY CREEK ROAD CENTENNIAL, CO 80112 303-824-4000 ARROW ELECTRONICS REPORTS FOURTH-QUARTER NON-GAAP EARNINGS PER SHARE OF $1.88 Full-Year 2014 Non-GAAP Diluted Earnings Per Share Advanced 19% Over Prior Year FOR IMMEDIATE RELEASE CENTENNIAL, Colo. –- February 5, 2015 Arrow Electronics, Inc. (NYSE:ARW) today reported fourth-quarter 2014 net income of $116.2 million, or $1.18 per share on a diluted basis, compared with net income of $134.8 million, or $1.32 per share on a diluted basis in the fourth quarter of 2013.Excluding certain items1 in the fourth quarters of 2014 and 2013, net income would have been $184.4 million, or $1.88 per share on a diluted basis, in the fourth quarter of 2014, compared with net income of $172.0 million, or $1.69 per share on a diluted basis, in the fourth quarter of 2013.Fourth-quarter sales of $6.40 billion increased 4 percent from sales of $6.15 billion in the prior year. “In the fourth quarter we produced record results, completing an outstanding year.Earnings per share of $1.88 were above our expectations, with sales of $6.4 billion above the midpoint of our guidance.Our global components and enterprise computing solutions segments both delivered sales and operating income growth.The stable demand environment for global components matched our expectations.Our focus on the higher value portion of the datacenter resulted in record operating income for our enterprise computing solutions business,” said Michael J. Long, chairman, president, and chief executive officer. Global components fourth-quarter sales of $3.59 billion increased 4 percent year over year.Sales, as adjusted, grew 5 percent year over year.Americas components sales increased 4 percent year over year.Europe components sales grew 1 percent year over year and the region grew 8 percent year over year on an as-adjusted basis.Components sales in the Asia-Pacific region increased 8 percent year over year. Global enterprise computing solutions fourth-quarter sales of $2.81 billion grew 3 percent year over year.Americas sales grew 9 percent year over year.Europe sales declined 6 percent year over year and the region declined 3 percent year over year on an as-adjusted basis.Both Americas and Europe continued to experience strong growth in software and services. FULL-YEAR RESULTS Arrow’s net income for 2014 was $498.0 million, or $4.98 per share on a diluted basis, compared with net income of $399.4 million, or $3.85 per share on a diluted basis in 2013. Excluding certain items1 in 2014 and 2013, net income would have been $593.0 million, or $5.93 per share on a diluted basis, in 2014, compared with net income of $519.0 million, or $5.01 per share on a diluted basis, in 2013.2014 sales of $22.77 billion increased 7 percent from sales of $21.36 billion in 2013. Sales, as adjusted, increased 3 percent year over year. “We delivered strong leverage on our sales in 2014, with operating income, as adjusted, up 12 percent year over year to $924 million, and diluted earnings per share up 19 percent year over year to $5.93,” said Mr. Long. “Cash flow from operations was $673 million in 2014 as we again exceeded our cash flow target with returns advancing over the prior year,” said Paul J. Reilly, executive vice president, finance and operations, and chief financial officer.“The strong management of our balance sheet and cash flow provided the opportunity for Arrow to return approximately $290 million to shareholders through our stock repurchase program and to continue to make strategic acquisitions in 2014.” 1 A reconciliation of non-GAAP adjusted financial measures, including sales, as adjusted, operating income, as adjusted, net income attributable to shareholders, as adjusted, and net income per share, as adjusted, to GAAP financial measures is presented in the reconciliation tables included herein. GUIDANCE “As we look to the first quarter, we believe that total sales will be between $4.9 billion and $5.3 billion, with global components sales between $3.35 billion and $3.55 billion, and global enterprise computing solutions sales between $1.55 billion and $1.75 billion.As a result of this outlook, we expect earnings per share on a diluted basis, excluding any charges to be in the range of $1.27 to $1.39 per share.Our guidance assumes an average tax rate in the range of 27 to 29 percent, average diluted shares outstanding are expected to be 98 million, and the average USD to Euro exchange rate for the first quarter to be 1.14 to 1.The weaker Euro will have a negative impact of $285 million or 5 percent on sales and a negative impact of $.08 or 6 percent on earnings per share on a diluted basis, when compared with the first quarter of 2014.The weaker Euro will have a negative impact of $175 million or 3 percent on sales and a negative impact of $.06 or 4 percent on earnings per share on a diluted basis when compared with the fourth quarter of 2014,” said Mr. Reilly. Please refer to the CFO commentary, which can be found at www.arrow.com/investor, as a supplement to the company’s earnings release. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions.Arrow serves as a supply channel partner for more than 100,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 460 locations in 56 countries. # # # Contact: Steven O’Brien Director, Investor Relations 303-824-4544 Paul J. Reilly Executive Vice President, Finance and Operations, and Chief Financial Officer 631-847-1872 Media Contact:
